Citation Nr: 0820652	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss (previously claimed as ear problem).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  In December 1988, the Boston RO denied entitlement to 
service connection for an ear condition.  The veteran did not 
file a timely appeal.

2.  The additional evidence presented since the most recent 
denial of the veteran's claim for service connection for 
hearing loss was not previously submitted to the decision 
makers and which relates to an unestablished fact necessary 
to substantiate the claim.  

3.  The veteran's bilateral hearing loss is at least 
partially related to his active military service.

4.  The veteran's tinnitus is related to his active military 
service.





CONCLUSIONS OF LAW

1.  The December 1988 decision denying entitlement to service 
connection for an ear condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2007). 

2.  The additional evidence presented since the December 1988 
decision is new and material, and the claim for entitlement 
to service connection for bilateral hearing loss (claimed as 
ear problem) is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).  

3.  Bilateral hearing loss was incurred in or aggravated by 
active military service.   38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

4.  Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

The veteran contends that he has developed bilateral hearing 
loss and tinnitus as a result of exposure to artillery fire 
during active service. 

The RO denied service connection for hearing loss in December 
1988 because the service medical records were unavailable and 
there was insufficient evidence to show that the claimed 
condition was incurred in or aggravated by active military 
service.  The veteran did not submit a notice of disagreement 
with this decision.  Therefore, this decision is final, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Generally a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The most recent final disallowance of 
the veteran's claim was in January 2004. 

Evidence received after the January 2004 rating decision 
includes VA examinations in December 2005 and August 2006 as 
well as the veteran's testimony at the January 2008 Board 
hearing.  The veteran offered sworn testimony to the effect 
that he was exposed to acoustic trauma in the form of 
artillery fire during active service, and that he began to 
notice hearing loss within a few months of discharge from 
service.  In view of the fact that the veteran's service 
medical records are unavailable and have not been considered 
by any previous decision maker, the Board finds that this 
evidence is new and material and the claim is reopened.

Accordingly, the Board will proceed to the merits of the 
claims.

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In this case, the service medical records were lost during a 
fire at the St. Louis National Personnel Records Center.  
When service medical records are destroyed, the Board has a 
heightened obligation to provide explanations of reasons or 
bases for its findings and to consider the benefit-of-the-
doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 
Vet. App. 563, 570 (1996).  

The veteran has testified consistently that he had problems 
with his ears during service and went to sick call.  He 
participated in combat in Korea as an assistant gunner.  His 
testimony is supported by his Form DD 214.  This shows that 
the veteran was awarded the Korean Service Medal.  It also 
shows that the veteran's last duty assignment had been with 
an anti-aircraft battery.  The evidence further shows that 
the veteran's period of active service represents his only 
significant noise exposure, as his post-service occupation 
was a shipping clerk.

The veteran underwent a VA examination in December 2005.  The 
VA examiner commented that the audiometric test results were 
of questionable validity.  However, the examiner also opined 
that the veteran's tinnitus was at least as likely as not the 
result of unprotected exposure to artillery fire in service.  

In view of the questionable validity of the December 2005 
test results, the veteran underwent a second VA examination 
in August 2006.  His ear canals were examined and cleaned 
prior to the administration of the audiometric testing.  On 
the authorized audiological evaluation in August 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
80
90
90
90
LEFT
40
85
80
90
90

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and of 26 percent in the left ear.

The August 2006 VA examiner opined that, without the service 
medical records, it was difficult to determine whether the 
veteran's current hearing loss and associated tinnitus are 
related to military noise exposure.  The examiner opined that 
it is more likely than not that the current degree of hearing 
loss is not solely the result of military noise exposure.  He 
further opined that the portion of hearing impairment that 
may have resulted from military exposure cannot be estimated 
without resorting to mere speculation.  Because of the 
benefit of the doubt doctrine, the Board interprets the VA 
examiner's opinion to say that at least some of the veteran's 
hearing loss and associated tinnitus is due to active 
military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the claims are allowed.

III.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


